Exhibit 99.1 ICON ECI Fund Fifteen, L.P. Portfolio Overview FIRST QUARTER 2015 Table of Contents Introduction to Portfolio Overview 1 Investment Following the Quarter 1 Disposition During the Quarter 1 DispositionsFollowing the Quarter 2 Portfolio Overview 2 Revolving Line of Credit 5 Performance Analysis 5 Transactions with Related Parties 7 Financial Statements 9 Forward Looking Statements 14 Additional Information 14 ICON ECI Fund Fifteen, L.P. As ofJuly 31, 2015 Introduction to Portfolio Overview We are pleased to present ICON ECI Fund Fifteen, L.P.’s (the “Fund”) Portfolio Overview for the quarter ended March 31, 2015. References to “we,” “us,” and “our” are references to the Fund, references to the “General Partner” are references to the general partner of the Fund, ICON GP 15, LLC, and references to the “Investment Manager” are references to the investment manager of the Fund, ICON Capital, LLC. The Fund makes investments in companies that utilize equipment and other corporate infrastructure (collectively, “Capital Assets”) to operate their businesses. These investments are primarily structured as debt and debt-like financings (such as loans and leases) that are collateralized by Capital Assets. The Fund raised $196,688,918 commencing with its initial offering on June 6, 2011 through the closing of the offering on June 6, 2013.During the operating period, we anticipate continuing to invest in Capital Assets.Following our operating period, we will enter our liquidation period, during which time the loans and leases we own will mature or be sold in the ordinary course of business. InvestmentFollowing the Quarter The Fund made the following investmentafter the quarter endedMarch 31, 2015: Challenge Mfg. Company, LLC Investment Date: Structure: Expiration Date: Purchase Price: The Fund's Investment: 7/10/2015 Lease 7/9/2020 $9,934,000 Collateral: Auxiliary support equipment and robots used in the production of certain automobiles. Disposition During the Quarter The Fund disposed of the following investment during the quarter endedMarch 31, 2015: Superior Tube, Inc. Structure: Loan Collateral: Metal pipe and tube manufacturing equipment. Disposition Date: 1/30/2015 The Fund's Investment: Total Proceeds Received: 1 ICON ECI Fund Fifteen, L.P. DispositionsFollowingthe Quarter The Fund disposed ofthe following investments after the quarter endedMarch 31, 2015: Go Frac, LLC Structure: Lease Collateral: Oil well fracking, cleaning and servicing equipment. Disposition Date: 5/12/2015 The Fund's Investment: Total Proceeds Received: VAS Aero Services, LLC Structure: Loan Collateral: Aircraft engines and related parts. Disposition Date: 7/23/2015 The Fund's Investment: Total Proceeds Received: Varada Ten Pte. Ltd. Structure: Loan Collateral: One offshore supply vessel. Disposition Date: 7/28/2015 The Fund's Investment: Total Proceeds Received: Portfolio Overview As ofMarch 31, 2015, our portfolio consisted of the following investments: VAS Aero Services, LLC Structure: Loan Collateral: Aircraft engines and related parts. Maturity Date: 10/6/2014* *As a result of certain financial difficulties, VAS was unable to repay the balance of its loan on October 6, 2014. On July 23, 2015, we sold all of our interest in the loan to GB Loan, LLC. See section entitled DispositionsFollowing the Quarter. Kyla Shipping Company Structure: Loan Collateral: A dry bulk carrier. Maturity Date: 11/22/2016 Höegh Autoliners Shipping AS Structure: Lease Collateral: A car carrier vessel. Expiration Date: 12/21/2020 2 ICON ECI Fund Fifteen, L.P. Portfolio Overview (continued) Murray Energy Corporation Structure: Lease Collateral: Mining equipment. Expiration Dates: 9/30/2015 10/31/2015 Bergshav Product Tankers Structure: Loan Collateral: Three product tanker vessels. Maturity Date: 10/4/2017 Ezra Holdings Limited Structure: Lease Collateral: Offshore support vessel. Expiration Date: 6/3/2021 Go Frac, LLC Structure: Lease Collateral: Oil well fracking, cleaning and servicing equipment. Expiration Dates: 11/30/2016 4/30/2017 Ardmore Shipholding Limited Structure: Lease Collateral: Two chemical tanker vessels. Expiration Date: 4/3/2018 Lubricating Specialties Company Structure: Maturity Date: Loan 8/1/2018 Collateral: Liquid storage tanks, blending lines and packaging equipment. Jurong Aromatics Corporation Pte. Ltd. Structure: Maturity Date: Loan 1/16/2021 Collateral:
